internal_revenue_service significant -index no department of the treasury westington p20 person to contact telenhone number- felepbealy te a1 date may in re _ this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ended date has been denied thus the minimum_funding_standard under sec_412 of the internal_revenue_code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa will apply to_the plan for the plan_year ended date the company has until date to satisfy the minimum_funding requirement for the unless such requirement is met the plan will have an accumulated_funding_deficiency for the plan_year upon which the excise_taxes under code sec_4971 will apply plan_year the information furnished indicates that the controlled_group of for the nine-month period ended october which the company is a member does not have a temporary substantial business hardship the controlled_group had a profit of more than double the amount of the requested waiver in addition the controlled_group had net_worth equal to more than times the amount of the requested waiver finally the controlled_group had cash-on-hand of more than three times the amount of the requested waiver also as of date the value of the plan’s assets was equal to only of the plan's current_liability right the company was informed of our tentative denial and was offered a a telephone conference was held on date conference of at the conference we reiterated our position that code sec_412 and erisa sec_303 require that when an employer is part of a controlled_group usiness hardship must be made with respect to the employer and to the controlled_group of which the employer is conference the company has offered no addition information regarding the request the determination of whether there is temporary substantial accordingly our tentative denial is now final since the a member this ruling is directed only to the taxpayer that requested it code sec_6110 provides that others may not use it as precedent a we have sent a copy of this letter to the enrolled_actuary for the plan pursuant to form_2848 power_of_attorney on file with our office wwe have also sent a copy to the employee_plans classification manager in sincerely t bla james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
